




AGREEMENT FOR EXCHANGE OF STOCK

AMONG

IBROADBAND, INC.

AND

COMPUTERS & TELE-COMM, INC.

AND

GRAEME GIBSON

GAIL SIMMONS

BRUCE BARKSDALE

MARTIN BARKSDALE

LARRY LEVIN

MICHAEL JAY RYCE

DAN MCCORMICK, MARKETING MECHANICS, LLC

JOHN H. BONDING

LEONARD MILHOLLAND

TOM S. LOOMIS III

ARTHUR D. GRAHAM















AGREEMENT FOR EXCHANGE OF STOCK

THIS AGREEMENT FOR EXCHANGE OF STOCK (this "Agreement") is made and entered into
as of March ____, 2007, by and among iBroadband, Inc., a Nevada corporation
("IBBD"); Computers & Tele-Comm, Inc., a Missouri corporation (“CTC”); and the
shareholders of CTC listed on the signature pages hereto and Disclosure
Statement 3.3 (the "CTC Shareholders" and each a “CTC Shareholder”).  IBBD, CTC
and the CTC Shareholders are hereinafter sometimes individually referred to as a
“party” and collectively as the “parties,” whether one or more.

RECITALS

WHEREAS, The CTC Shareholders own the "CTC Shares" (as defined in Section 3.3)
and desire and intend to transfer the CTC Shares to IBBD in exchange for the
“IBBD Shares” (as defined in Section 2.1) on the terms and conditions set forth
below; and

WHEREAS, IBBD desires and intends to transfer the IBBD Shares in exchange for
the CTC Shares on the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, for and in consideration of the terms, mutual agreements and
covenants hereof, the parties covenant and agree as follows:

ARTICLE I – DEFINITIONS

In addition to other terms herein defined, the following definitions shall
apply:

1.1.  "Act":  As defined in Section 3.1.5.

1.2. “Affiliates”:  An “affiliate” of, or Person “affiliated with, a specified
Person means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

1.3.  "Agreement":  As defined in the opening paragraph hereof.

1.4.  "Closing":  As defined in Section 2.3.

1.5.  "Closing Date":  The date, time and place of Closing as specified in

Section 2.3.

1.6.  “CTC Common Stock”:  As defined in Section 3.3.

1.7.  “CTC Shares”: As defined in Section 3.3.

1.8.  “Disclosure Schedules”:  The schedules required to be submitted by the CTC
Shareholders pursuant to Article III.

1.9. "Encumbrance":  Any lien, mortgage, deed of trust, pledge, security
interest, charge or other adverse claim or interest of any kind.

1.10.  “Fair Market Value”:  As defined in Section 2.1 and determined in
accordance with Section 2.2.

1.11.  "Financial Statements":  As defined in Section 3.5(a).

1.12.  "GAAP":  Generally accepted accounting principles in the United States.

1.13.  “IBBD Common Stock”:  As defined in Section 4.2.

1.14.  “IBBD Shares”:  As defined in Section 2.1.

1.15.  "IRS":  The United States Internal Revenue Service.

1.16.  "Knowledge":  Representations and warranties to a party's knowledge mean
that in acquiring such knowledge, the party representing and warranting such
knowledge has engaged in reasonable inquiry and investigation.

1.17.  "Person":  Any natural person, corporation, partnership, joint venture,
association, organization, other entity or governmental or regulatory authority.

1.18.  "SEC":  As defined in Section 3.8.

1.19.  “Tax/Taxes”:  means any and all income, excise, franchise or other taxes
and all other charges or fees imposed or collected by any Governmental Authority
or pursuant to any Governmental Requirement, and shall also include any and all
penalties, interest, deficiencies, assessments and other charges with respect
thereto.

1.20.  "Tax Returns":  As defined in Section 3.7(a).

1.21.  “Termination Date”:  The date of any termination of this Agreement as
provided by Section 8.1.

1.22. "Transaction Documents":  This Agreement and each of the agreements,
certificates, instruments and documents executed or delivered by any party
pursuant to the terms of this Agreement.

ARTICLE II – STOCK EXCHANGE AND CLOSING

2.1

Exchange of Shares

On the terms and subject to the conditions of this Agreement, the CTC
Shareholders agree to transfer and assign the CTC Shares, constituting 100% of
the issued and outstanding shares of CTC, to IBBD’s direct, wholly-owned
subsidiary, iBroadband Networks, Inc. (“IBN”), such that CTC shall become a
direct, wholly-owned subsidiary of IBN and a company that is under the control
of IBBD.  In exchange, IBBD agrees to issue to the CTC Shareholders, pro rata, a
number of its shares (the “IBBD Shares”) of IBBD Common Stock  that in the
aggregate equal in fair market value (“Fair Market Value”) the sum of Two
Million Five Hundred Thousand and no/100ths ($2,500,000.00) Dollars

2.2

 Determination of Fair Market Value

Fair Market Value of a share of IDDB Common Stock shall be the mean average of
the closing bid and asked prices reported on the last business day immediately
preceding the Closing Date.

2.3

Income Tax Considerations

It is the intention of the parties hereto that the exchange of stock provided
for in this Agreement will qualify for treatment as a tax-free reorganization
under Section 368(a)(1)(B) of the Internal Revenue Code, and the parties will
agree to undertake all appropriate actions necessary both before and after the
Closing to effect such treatment.  Notwithstanding the foregoing, neither IBBD
nor any of its Affiliates shall have any liability whatsoever to CTC or the CTC
Shareholders for the treatment ultimately accorded the exchange of stock by
federal or state taxing and regulatory authorities; and the CTC Shareholders
shall bear all responsibility for any tax or other assessment levied, imposed or
assessed by any regulatory or governmental authority on CTC or the CTC
Shareholders by virtue of the consummation of the transactions provided for in
this Agreement.

2.4

Closing

The closing of the transactions contemplated herein (the "Closing") shall be
held at ____________the offices of CTC located at 1102 Grand Avenue, Kansas
City, MO, at such time and date as IBBD, CTC and the CTC Shareholders shall
agree (the "Closing Date").  At the Closing, each of IBBD, CTC, and the CTC
Shareholders shall take all such action and deliver all such funds, documents,
instruments, certificates and other items as may be required, under this
Agreement or otherwise, in order to perform or fulfill all covenants, conditions
and agreements on its part to be performed or fulfilled at or before the Closing
Date and to cause all conditions precedent to the parties' obligations under
this Agreement to be satisfied in full.




ARTICLE III - REPRESENTATIONS AND WARRANTIES OF CTC AND THE CTC SHAREHOLDERS

To induce IBBD to enter into and perform this Agreement, and except as is
otherwise set forth in the Disclosure Schedules, the CTC Shareholders severally,
but not jointly, represent and warrant to IBBD as of the Closing, the following
listed in Section 3.1, and CTC represents and warrants to IBBD as of the
Closing, the following listed in Sections 3.2 through 3.12 below:

3.1  CTC Shareholder Matters

3.1.1

Good Title

Each CTC Shareholder represents with respect to itself, himself or herself only
(and not with respect to any other CTC Shareholder) as follows in this
Section 3.1:  Such CTC Shareholder owns, beneficially and of record, the shares
of CTC Common Stock listed opposite such CTC Shareholder's name on Disclosure
Schedule 3.3.  Such shares are owned free and clear of any lien, encumbrance,
adverse claim, restriction on sale, transfer or voting (other than restrictions
imposed by applicable securities laws), preemptive right, option or other right
to purchase, and upon the consummation of the exchange of the CTC Shares as
contemplated hereby, IBBD will have good title to such CTC Shares, free and
clear of any lien, encumbrance, adverse claim, restriction on sale, transfer or
voting (other than restrictions imposed by applicable securities laws),
preemptive right, option or other right to purchase.

3.1.2

Authority

The CTC Shareholders have all requisite power, right and authority to enter into
this Agreement and the other Transaction Documents to which each is a party, to
consummate the transactions contemplated hereby and thereby, and to sell and
transfer the CTC Shares.  The CTC Shareholders have taken, or will take prior to
the Closing, all actions necessary for the authorization, execution, delivery
and performance of this Agreement and the other Transaction Documents (including
obtaining of any consents or approvals necessary to consummate the transactions
contemplated by this Agreement and the other Transaction Documents and transfer
the CTC Shares free and clear of any lien, encumbrance, adverse claim,
restriction on sale, transfer or voting (other than restrictions imposed by
applicable securities laws), preemptive right, option or other right to
purchase.

3.1.3

Enforceability

This Agreement has been, and the other Transaction Documents to which the CTC
Shareholders are a party on the Closing, will be duly executed and delivered by
the CTC Shareholders, and this Agreement is, and each of the other Transaction
Documents to which the CTC Shareholders are a party on the Closing will be, the
legal, valid and binding obligation of each CTC Shareholder, enforceable against
such CTC Shareholder (severally, but not jointly) in accordance with its terms.

3.1.4

No Approvals or Notices Required; No Conflicts

The execution, delivery and performance of this Agreement and the other
Transaction Documents by the CTC Shareholders, and the consummation of the
transactions contemplated hereby and thereby, will not (a) require any consent,
approval or authorization of, or declaration, filing or registration with, any
Person that has not been obtained or made at or prior to the Closing, (b) result
in a default (with or without the giving of notice or lapse of time, or both)
under, acceleration or termination of, or the creation in any third party of the
right to accelerate, terminate, modify or cancel, any agreement, lease, note or
other restriction, encumbrance, obligation or liability to which CTC is a party
or by which it is bound or to which any assets of CTC are subject, or (c) result
in the creation of any lien or encumbrance upon the CTC Shares or other
securities of CTC.

3.1.5       Purchase for Own Account.

The IBBD Shares to be received by each CTC Shareholder hereunder will be
acquired for investment for such CTC Shareholder’s own account, not as a nominee
or agent, and not with a view to the public resale or distribution thereof
within the meaning of the Securities Act of 1933, as amended (the “Act”), and
each CTC Shareholder has no present intention of selling, granting any
participation in, or otherwise distributing the same. If not an individual, each
CTC Shareholder also represents that such CTC Shareholder has not been formed
for the specific purpose of acquiring Purchased Shares.

3.1.6       Disclosure of Information.

Each CTC Shareholder has received or has had full access to all the information
it considers necessary or appropriate to make an informed investment decision
with respect to the IBBD Shares to be acquired by such CTC Shareholder under
this Agreement. Each CTC Shareholder further has had an opportunity to ask
questions and receive answers from IBBD regarding the terms and conditions of
the offering of the IBBD Shares and to obtain additional information (to the
extent IBBD possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to such CTC
Shareholder or to which such CTC Shareholder had access.

3.1.7      Investment Experience.

Each CTC Shareholder understands that the purchase of the IBBD Shares involves
substantial risk. Each CTC Shareholder: (i) has experience as an investor in
securities of companies in the development stage and acknowledges that such CTC
Shareholder is able to fend for itself, himself or herself, can bear the
economic risk of such CTC Shareholder’s investment in the IBBD Shares and has
such knowledge and experience in financial or business matters that such CTC
Shareholder is capable of evaluating the merits and risks of this investment in
the IBBD Shares and protecting its own interests in connection with this
investment and/or (ii) has a preexisting personal or business relationship with
IBBD and certain of its officers, directors or controlling persons of a nature
and duration that enables such CTC Shareholder to be aware of the character,
business acumen and financial circumstances of such persons.

3.1.8      Accredited Investor Status.

Each CTC Shareholder is an "accredited investor" within the meaning of
Regulation D promulgated under the Act, or a sophisticated investor with
“Investment Experience” as specified in 3.1.7 above.  Specifically, "Accredited
investor" shall mean any person who comes within any of the following
categories, or who the issuer reasonably believes comes within any of the
following categories, at the time of the sale of the securities to that person:

(1) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions, for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered adviser, or if the employee
benefit plan has total assets in excess of $5,000,000 or, if a self-directed
plan, with investment decisions made solely by persons that are accredited
investors;

(2) Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

(3) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

(4) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(5) Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000;

(6) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

(7) Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii); and

(8) Any entity in which all of the equity owners are accredited investors.

3.1.9      Restricted Securities.

Each CTC Shareholder understands that the IBBD Shares are characterized as
"restricted securities" under the Act inasmuch as they are being acquired from
IBBD in a transaction not involving a public offering and that under the Act and
applicable regulations thereunder such securities may be resold without
registration under the Act only in certain limited circumstances. In this
connection, each CTC Shareholder represents that such CTC Shareholder is
familiar with Rule 144 of the SEC, as presently in effect, and understands the
resale limitations imposed thereby and by the Act. Each CTC Shareholder
understands that IBBD is under no obligation to register any of the securities
transferred hereunder.

3.1.10    Further Limitations on Disposition.

Without in any way limiting the representations set forth above, each CTC
Shareholder further agrees not to make any disposition of all or any portion of
the IBBD Shares unless and until:

(a) there is then in effect a registration statement under the Act covering such
proposed disposition and such disposition is made in accordance with such
registration statement; or

(b) such CTC Shareholder shall have notified IBBD of the proposed disposition
prior to such disposition and shall have furnished IBBD with a statement of the
circumstances surrounding the proposed disposition, and, at the expense of such
CTC Shareholder or its transferee, with an opinion of counsel, reasonably
satisfactory to IBBD, that such disposition will not require registration of
such securities under the  Act.

Notwithstanding the provisions of paragraphs (a) and (b) above, no such
registration statement or opinion of counsel shall be required for any transfer
of any IBBD Shares in compliance with SEC Rule 144; provided that in each of the
foregoing cases (other than any transfer of any IBBD Shares pursuant to such a
registration statement or in compliance with SEC Rule 144) the transferee agrees
in writing to be subject to the terms of this Section 4  to the same extent as
if the transferee were an original CTC Shareholder hereunder.

3.1.11     Legends. It is understood that the certificates evidencing the IBBD
Shares will bear the legend in substantially the same form as set forth below:

The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended (the "Act"), or under the securities laws of
certain states. These securities are subject to restrictions on transferability
and resale and may not be transferred or resold except as permitted under the
Act and the applicable state securities laws, pursuant to registration or
exemption therefrom. investors should be aware that they may be required to bear
the financial risks of this investment for an indefinite period of time. The
issuer of these securities may require an opinion of counsel in form and
substance satisfactory to the issuer to the effect that any proposed transfer or
resale is in compliance with the Act and any applicable state securities laws.

The legend set forth above shall be removed by IBBD from any certificate
evidencing IBBD Shares if a registration statement under the Act is at that time
in effect with respect to the legended security, or if such security is eligible
to be freely transferred in a public sale without such a registration statement
being in effect and if such transfer will not jeopardize the exemption or
exemptions from registration pursuant to which IBBD issued the IBBD Shares.

3.2

CTC Organization; Good Standing; Corporate Authority; Enforceability

CTC is a corporation duly organized, validly existing and in good standing under
the laws of the state of Missouri.  CTC is duly qualified to do business, and is
in good standing in the states required due to (a) the ownership or lease of
real or personal property for use in the operation of CTC’s business or (b) the
nature of the business conducted by CTC, except where the failure to be so
qualified or in good standing would not have a material adverse effect on CTC.
 CTC has all requisite power, right and authority to execute, deliver and
perform its obligations under this Agreement and the other Transaction Documents
to which it is a party, and to carry out the transactions contemplated hereby
and thereby.

All actions on the part of CTC and its officers and directors necessary for the
authorization, execution, delivery and performance of this Agreement and the
other Transaction Documents, the consummation of the transactions contemplated
hereby and thereby, and the performance of all of CTC's obligations under this
Agreement and the other Transaction Documents have been taken or will be taken
prior to the Closing.  This Agreement has been, and the other Transaction
Documents to which CTC is a party on the Closing will be, duly executed and
delivered by CTC, and this Agreement is, and each of the other Transaction
Documents to which it is a party on the Closing will be, a legal, valid and
binding obligation of CTC, enforceable against CTC in accordance with its terms.

3.3

Capitalization

(a)

The authorized capital stock of CTC consists of ____________250,000 shares of
common stock, ____________ no par value ("CTC Common Stock"). There is no
preferred stock.

(b)

The issued and outstanding capital stock of CTC consists, and as of the Closing
will consist, solely of ____________247,000 shares (the “CTC Shares”) of CTC
Common Stock as listed on Disclosure Schedule 3.3.  The CTC Shares as of the
Closing Date will be duly authorized and validly issued, fully paid and
nonassessable, and issued in compliance with all applicable federal, state and
foreign securities laws.

(c)

At Closing, there will be no issued or outstanding warrants, options, preemptive
rights, rights of first refusal, or other similar rights to acquire any capital
stock of CTC, nor any other obligations of CTC to issue, grant, extend or enter
into any security, option, warrant, “call,” right, commitment, agreement,
arrangement or undertaking with respect to any of CTC’s capital stock.

(d)

CTC and CTC shareholders understand and acknowledge that any subsequent private
or public offering of any IBBD securities will cause dilution to the then
existing shareholders of IBBD at the time of the offering.

3.4

No Approvals or Notices Required; No Conflicts

The execution, delivery and performance of this Agreement and the other
Transaction Documents by CTC, and the consummation of the transactions
contemplated hereby and thereby, will not (a) require any consent, approval or
authorization of, or declaration, filing or registration with, any Person that
has not been obtained or made at or prior to the Closing, (b) result in a
default (with or without the giving of notice or lapse of time, or both) under,
acceleration or termination of, or the creation in any party of the right to
accelerate, terminate, modify or cancel, any agreement, lease, note or other
restriction, encumbrance, obligation or liability to which CTC is a party or by
which it is bound or to which any assets of CTC are subject, (c) result in the
creation of any lien or encumbrance upon the CTC Shares or other securities of
the CTC or (d) invalidate or adversely affect any permit, license, authorization
or status used in the conduct of the business of CTC.

3.5

Financial Statements; Obligations; No Liabilities; Assets

(a)

CTC has provided to IBBD an unaudited balance sheet and statement of profit and
loss as of December 31, 2006 ("Financial Statements") a copy of which is
attached here to as Schedule 3.5. The Financial Statements have been prepared in
conformity with GAAP consistently applied throughout the periods covered, except
as may be indicated in the notes thereto, and present fairly the financial
position, results of operations and changes in financial position of CTC at the
dates and for the periods indicated, subject, in the case of the unaudited
financial statements, to normal recurring period-end adjustments.

(b)

  As of Closing, except as provided in Section 3.6, CTC will not have any debt,
liability, or obligation of any nature, whether accrued, absolute, contingent,
or otherwise, and whether due or to become due, that is not reflected in CTC's
Financial Statements and listed on the Schedules attached hereto, including
Schedule 2.4.

(c)

As of Closing CTC shall own and possess the assets listed on the Financial
Statements, free and clear of all liens, security interests, adverse claims and
other encumbrances.

(d)

Prior to Closing, CTC shall provide IBBD with audited financials for its last
fiscal year.  IBBD shall pay the cost of the audit, and CTC and the CTC
Shareholders shall reimburse IBBD for cost in a pro rata reduction in the IBBD
shares.

3.6

Absence of Certain Changes or Events







Except (a) as and to the extent reflected or reserved against in the balance
sheet and (b) for liabilities and obligations incurred in the ordinary course of
business since the Financial Statements, CTC has not entered into or agreed to
enter into any transaction, agreement or commitment, suffered the occurrence of
any event or events or experienced any change in financial condition, business,
results of operations or otherwise that, in the aggregate resulted in a material
adverse change in the business, assets, operations of CTC.

3.7

Taxes

(a)

CTC has filed on a timely basis all reports, returns, declarations, claims for
refund, information returns, statements or other similar documents, including
any schedules or attachments thereto, and including any amendment thereof with
respect to any Taxes ("Tax Returns") that CTC was required to file through its
fiscal year ended December 31st.  No such Tax Returns are currently the subject
of audit or examination nor has CTC been notified in writing, or otherwise, of
any request for an audit or examination.

(b)

Except as provided in Schedule 3.7, there is no dispute, claim or proposed
adjustment concerning any Tax liability of CTC either (A) claimed or raised by
any authority in writing or (B) based upon personal contact with any agent of
such authority.  CTC is not a party to nor has it been notified in writing or,
otherwise, that it is the subject of any pending, proposed or threatened action,
investigation, proceeding, audit, claim or assessment by or before the IRS or
any other governmental authority, and no claim for assessment, deficiency or
collection of Taxes, or proposed assessment, deficiency or collection from the
IRS or any other governmental authority which has not been satisfied, nor does
CTC have any reason to believe that any such notice will be received in the
future.  The IRS or other governmental authority has never audited any Tax
Return of CTC.  CTC has not filed any requests for rulings with the IRS.  There
are no Tax liens of any kind upon any property or assets of CTC, except for
inchoate liens for Taxes not yet due and payable.   CTC has paid, or will pay by
the Closing, all Taxes, assessments, and penalties due and payable.

3.8

Securities Filings

CTC has filed or will have filed by Closing, all required filings with the
Securities and Exchange Commission (the "SEC") and with any other government
agency, including the state of Missouri that may be required.

3.9

Contracts; Leases

Except as indicated on Schedule 3.9 hereto, CTC is not a party to any contract,
agreement or lease.

3.10

Claims and Legal Proceedings

There are no claims, actions, suits, arbitrations, criminal or civil
investigations or proceedings pending or involving or, to the knowledge of CTC
and/or CTC Shareholders, threatened against CTC before or by any court or
governmental or nongovernmental department, commission, board, bureau, agency or
instrumentality, or any other Person.  To the knowledge of CTC and/or the CTC
Shareholders, there is no valid basis for any claim, action, suit, arbitration,
investigation or proceeding that could reasonably be expected to be materially
adverse to the business, assets, operations, prospects or condition (financial
or other) of CTC before or by any Person.  There are no outstanding or
unsatisfied judgments, orders, decrees or stipulations to which CTC is a party
that involve the transactions contemplated herein or that would have a material
adverse effect on the business, assets, operations, prospects or condition
(financial or other) of CTC.

3.11

Corporate Books and Records

CTC has furnished to IBBD, at or prior to closing (or at such time and place as
shall be designated by IBBD), true and complete copies of (a) the
____________Certificate of Incorporation of CTC as currently in effect,
including all amendments thereto, and (b) the minute books of CTC (including
copies of all director and shareholder consents).  Such minutes reflect all
meetings of the CTC Shareholders, Board of Directors and any committees thereof
since CTC's inception, and such minutes accurately reflect the events of and
actions taken at such meetings.

3.12

Limitation to Representations

Neither CTC nor the CTC Shareholders shall be deemed to have made to IBBD any
representation or warranty other than as expressly made by CTC or severally by
the CTC Shareholders in this Article III.  Without limiting the generality of
the foregoing, and notwithstanding any otherwise express representations and
warranties made by CTC and the CTC Shareholders in this Article III, CTC and the
CTC Shareholders make no representation or warranty to IBBD with respect to
(a) any projections, estimates or budgets delivered to or made available to IBBD
of future revenues, expenses or expenditures or future results of operations or
(b) except as expressly covered by a representation and warranty contained in
this Article III, any other information or documents (financial or otherwise)
made available to IBBD or its counsel, accountants or advisers with respect to
CTC and the CTC Shareholders.




ARTICLE IV - REPRESENTATIONS AND WARRANTIES
OF IBBD

To induce CTC and the CTC Shareholders to enter into and perform this Agreement,
IBBD represents and warrants to CTC and the CTC Shareholders as of the date of
this Agreement and as of the Closing as follows in this Article IV:

4.1   Organization, Good Standing and Qualification.

IBBD has been duly incorporated and organized, and is validly existing in good
standing, under the laws of the State of Nevada. IBBD has the corporate power
and authority to enter into and perform this Agreement, to own and operate its
properties and assets and to carry on its business as currently conducted and as
presently proposed to be conducted.  IBBD is duly qualified to do business as a
foreign corporation in good standing in each jurisdiction where failure to be so
qualified would have a material adverse effect on the business, assets or
financial condition of IBBD taken as a whole.

4.2   Capitalization. The capitalization of IBBD immediately prior to the
Closing consists of the following:

There are a total of 200,000,000 authorized shares of common stock, par value
$0.001 per share ("IBBD Common Stock"), of which 19,650,135 shares are issued
and outstanding, and 50,000,000 shares of Preferred Stock (“IBBD Preferred
Stock”), none of which is issued and outstanding.  The outstanding shares of
IBBD Common Stock are duly authorized and validly issued, fully paid and
nonassessable.  

4.3   Due Authorization.

All corporate action on the part of CTC's directors and stockholders necessary
for the authorization, execution, delivery of, and the performance of all
obligations of CTC under, this Agreement, the authorization, issuance,
reservation for issuance and delivery of all of the IBBD Shares being
transferred under this Agreement has been taken or will be taken prior to the
Closing, and this Agreement constitutes a valid and legally binding obligation
of IBBD, enforceable in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or others laws of general
application relating to or affecting the enforcement of creditors' rights
generally and (ii) the effect of rules of law governing the availability of
equitable remedies.

4.4 Valid Issuance of Stock.

(a) The IBBD Shares, when issued as provided in this Agreement, will be duly
authorized and validly issued, fully paid and nonassessable.

(b) Based in part on the representations made by the CTC Shareholders in Section
3 hereof, the issuance of the IBBD Shares solely to the CTC Shareholders in
accordance with this Agreement are exempt from the registration and prospectus
delivery requirements of the Act.

4.5   Governmental Consents.

No consent, approval, order or authorization of, or registration, qualification,
designation, declaration or filing with, any federal, state or local
governmental authority is required on the part of IBBD in order to enable IBBD
to execute, deliver and perform its obligations under this Agreement except for
such qualifications or filings under applicable securities laws as may be
required in connection with the transactions contemplated by this Agreement. All
such qualifications and filings will, in the case of qualifications, be
effective on the Closing and will, in the case of filings, be made within the
time prescribed by law.

4.6 Compliance with Law and Documents.

IBBD is not in violation or default of any provisions of its Certificate of
Incorporation or Bylaws, both as amended, and to IBBD's knowledge, except for
any violations that individually or in the aggregate would have no material
adverse impact on IBBD's business, IBBD is in compliance with all applicable
statutes, laws, regulations and executive orders of the United States of America
and all states or other governmental bodies and agencies having jurisdiction
over IBBD's business or properties. IBBD has not received any notice of any
violation of any such statute, law, regulation or order which has not been
remedied prior to the date hereof. The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby or
thereby will not result in any such violation or default, or be in conflict with
or result in a violation or breach of, with or without the passage of time or
the giving of notice or both, IBBD's Certificate of Incorporation or Bylaws, any
judgment, order or decree of any court or arbitrator to which IBBD is a party or
is subject, any agreement or contract of IBBD that is material to IBBD's
business (taken as a whole), or, to IBBD's knowledge, a violation of any
statute, law, regulation or order, or an event which results in the creation of
any lien, charge or encumbrance upon any asset of IBBD, except for defaults and
violations that individually or in the aggregate would have no material adverse
impact on IBBD's business.

ARTICLE V - CONDITIONS PRECEDENT TO OBLIGATIONS OF IBBD

The obligations of IBBD to perform and observe the covenants, agreements and
conditions to be performed and observed by it at or before the Closing shall be
subject to the satisfaction of the following conditions, which may be expressly
waived only in writing signed by IBBD.

5.1

Accuracy of Representations and Warranties

Each of the representations and warranties of CTC and the CTC Shareholders
contained in this Agreement and the other Transaction Documents to which each is
a party (including applicable Exhibits or Disclosure Schedules) shall be true
and correct as of the Closing Date as though made on that date; except to the
extent such representations and warranties are made as of a specified date, in
which case such representations and warranties shall be true and correct as of
the specified date.

5.2

Performance of Agreements

The CTC and the CTC Shareholders shall have performed all obligations and
agreements and complied with all covenants and conditions contained in this
Agreement or any other Transaction Document to be performed and complied with by
them at or prior to the Closing.

5.3

Due Diligence

(a)

The results of IBBD's due diligence investigation of CTC and the CTC
Shareholders (as it relates to the CTC Shares) shall be satisfactory in all
reasonable respects to IBBD.

(b)

True and correct copies of all of the business and corporate records of CTC
shall have been delivered to IBBD (or shall be delivered to IBBD at such time
and place as IBBD directs), including but not limited to correspondence files,
bank statements, checkbooks, savings account books, minutes of shareholder and
directors meetings or consents, financial statements, shareholder listings,
stock transfer records, agreements, contracts, and promissory notes.

5.4

Receipt of Original Stock Certificates

IBBD shall have received original stock certificates representing the CTC Shares
from all CTC Shareholders, together with Stock Powers, in substantially the form
attached hereto as Exhibit 5.4, assigning such Shares to IBBD.




5.5        Indemnity for Undisclosed or Un-Scheduled Liabilities

CTC and the CTC Shareholders shall indemnify and hold harmless IBBD from any and
all liabilities, obligations and debts of or owed by CTC to any party that are
not listed on Schedule 2.4.

ARTICLE VI - CONDITIONS PRECEDENT TO OBLIGATIONS OF THE CTC AND THE CTC
SHAREHOLDERS

The obligations of the CTC and the CTC Shareholders to perform and observe the
covenants, agreements and conditions to be performed and observed by each of
them at or before the Closing shall be subject to the satisfaction of the
following conditions, which may be expressly waived only in writing signed by
the CTC and the CTC Shareholders.

6.1

Accuracy of Representations and Warranties

Each of the representations and warranties of IBBD contained in this Agreement
and the other Transaction Documents to which it is a party shall be true and
correct as of the Closing Date as though made on that date, except to the extent
such representations and warranties are made as of a specified date, in which
case such representations and warranties shall be true and correct as of the
specified date.

6.2

Performance of Agreements

IBBD shall have performed all obligations and agreements and complied with all
covenants and conditions contained in this Agreement or any other Transaction
Document to be performed and complied with by it at or prior to the Closing.

6.3

Approvals and Consents

All consents, approvals, transfers of permits or licenses, and all applications,
and notices whether to public agencies, federal, state, local or foreign, or
otherwise, required to be obtained by IBBD for the consummation of the
transactions contemplated hereby shall have been obtained, and all waiting
periods specified by law shall have passed.







ARTICLE VII-PRE-CLOSING COVENANTS




IBBD, CTC and each of the CTC Shareholders agree as follows with respect to the
period between the execution of this Agreement and the earlier of the Closing
and the Termination Date:





7.1

  General

IBBD, CTC and the CTC Shareholders will use its, his or her reasonable best
efforts to take all actions and to do all things necessary, proper, or advisable
to consummate, make effective, and comply with all of the terms of this
Agreement and the transactions applicable to each (including satisfaction, but
not waiver, of the Closing conditions for which each is responsible or otherwise
in control, as set forth in ARTICLES V and VI).


7.2

Operation of CTC’s Business




CTC covenants and agrees that it will not without the prior consent of IBBD,
which consent will not be unreasonably withheld, cause or permit CTC to:


(a)

conduct its business in any manner except in the ordinary course of business
consistent with prudent business custom and practice; or


(b)

except as required by their terms, amend, terminate, fail to renew or
renegotiate any contract listed in Disclosure Schedule 3.9 or default (or take
or omit to take any action that, with or without the giving of notice or passage
of time, would constitute a default) in any of its obligations under any such
contract or take any action that would jeopardize the continuance of its
business relationships; or


(c)

terminate, amend or fail to renew any existing insurance coverage; or


(d)

incur or agree to incur any obligation or liability (absolute or contingent)
that cannot be terminated, without liability or penalty, by CTC on no more than
60 days notice and that individually calls for payment by CTC of more than
$25,000 in any specific case or $50,000 in the aggregate; or


(e)

make any loan, guaranty or other extension of credit, or enter into any
commitment to make any loan, guaranty or other extension of credit, to or for
the benefit of any director, officer, employee or stockholder of CTC or its
Affiliates; or


(f)

sell, transfer, mortgage, encumber or otherwise dispose of any assets or any
liabilities other than in the ordinary course of business of CTC (and in no case
will the Company sell, transfer, mortgage, encumber or otherwise dispose of any
Intellectual Property); or


(g)

declare, issue, make or pay any dividend or other distribution of assets,
whether consisting of money, other personal property, real property,
intellectual property, or other thing of value, to its shareholders; or


(h)

amend its charter documents or bylaws; or


(i)

hire any new employee, terminate any employee, or otherwise change the terms
(including compensation) of any employee's employment; or


(j)

make any investment, by purchase, contributions to capital, property transfers,
or otherwise, in any other Person; or


(k)

compromise or otherwise settle any claims in excess of $50,000; or


(l)

make or revoke any Tax election, file any amended Tax Return, make any change in
any method or period of accounting or in any accounting policy, practice or
procedure, or take any position on any Tax Return inconsistent with prior
reporting practices; or


(m)

issue any Equity Interests of the Company; or


(n)

agree to or make any commitment to take any actions prohibited by this Section
7.2.





7.3

Preservation of Business




Without limiting the covenants in Section 7.2 above, CTC will use its
commercially reasonable efforts to keep its business, assets and properties
substantially intact in accordance with prudent business custom and practice,
including its present operations, physical facilities, and working conditions,
and relationships with lessors, licensors, suppliers, customers, and employees.


7.4

Full Access and Company Data




CTC will permit representatives of IBBD (including financing providers) to have
full access at all reasonable times, and in a manner so as not to interfere with
the normal business operations of CTC, to all premises, properties, personnel,
books, records, contracts, and documents pertaining to CTC and will furnish
copies of all such books, records, contracts and documents and all financial,
operating and other data, and other information as IBBD may reasonably request;
provided, however, that no investigation pursuant to this Section 7.4 will
affect any representations or warranties made herein or the conditions to the
parties' respective obligations to consummate the Closing of the transaction.




7.5

Exclusivity




Prior to the Closing Dare or Termination Date, neither CTC nor any of the CTC
Shareholders will, directly or indirectly, solicit, initiate or participate in
any negotiations regarding any disposition of the CTC Shares, the assets of CTC
or any part thereof.


7.6

Piggy Back Registration Rights




If at any time IBBD determines to file a Registration Statement under the
Securities Exchange Act of 1934 to register any IBBD Shares, the CTC
Shareholders shall have the right to demand that their IBBD Shares are included
in the Registration Statement that is filed in connection with such offering
(“Piggy Back Demand”).  Provided, however, that IBBD, in consultation with the
underwriter of any such offering or other market maker involved with such
offering shall have the right, in its sole discretion, to determine the number
of shares that will be included in the Registration Statement in connection with
such offering, which may result in fewer shares being included in such
registration than in the Piggy Back Demand. If fewer shares are permitted to be
included in the Registration Statement in connection with such offering than are
included in the Piggy Back Demand, all CTC Shareholders who joined in the Piggy
Back Demand shall have some amount of shares they hold included in the
registration.  The number of such shares shall be calculated pro-rata based on
each such shareholder’s total stock ownership percentage; provided, however,
that any CTC Shareholder holding less than 5001 CTC Shares shall not be subject
to the pro-rata limitation on the registration of his shares with respect to
such Piggy Back Demand.







ARTICLE VIIL - TERMINATION, AMENDMENT AND WAIVER

8.1

Termination

This Agreement may be terminated at any time prior to the Closing:

(a)

by mutual written consent of IBBD, CTC, and the CTC Shareholders; or

(b)

by CTC and the CTC Shareholders, if IBBD shall have breached any of its
representations, warranties or agreements and such breach remains uncured for a
period of 10 days from the date of notice from either CTC or any of the CTC
Shareholders of any such breach; or

(c)

by IBBD, if CTC and/or the CTC Shareholders shall have breached any of its or
their representations, warranties or agreements and such breach remains uncured
for a period of 10 days from the date of notice from IBBD of any such breach.

8.2

Effect of Termination; Survival

In the event of the termination of this Agreement pursuant to Section 8.1, there
shall be no further obligation on the part of any party, except that Sections
10.1, 10.2  and 10.5 shall survive any such termination; however, nothing shall
relieve any party from liability for any breach of this Agreement.

8.3

Amendment

IBBD, CTC and the CTC Shareholders may amend, modify or supplement this
Agreement at any time, but only in writing duly executed on behalf of each of
the parties to be bound thereby.

8.4

Waiver

At any time prior to the Closing, any party may (a) extend the time for the
performance of any obligation or other act of any other party, (b) waive any
inaccuracy in the representations and warranties contained in any Transaction
Document, or (c) waive compliance with any agreement or condition in any
Transaction Document.  Any such extension or waiver shall be valid only if set
forth in an instrument in writing signed by the party or parties to be bound.
 The failure of any party at any time or times to require performance of any
provisions shall in no manner affect its right at a later time to enforce the
same.  No waiver by any party of any condition or of any breach of any terms,
covenants, representations, warranties or agreements contained in this Agreement
shall be deemed to be a further or continuing waiver of any such condition or
breach in other instances or a waiver of any other condition or any breach of
any other terms, covenants, representations, warranties or agreements.




ARTICLE IX - INDEMNIFICATION

9.1

Indemnification Covenants of CTC and CTC Shareholders

Subject to the limitations set forth in this Section 9, CTC and the CTC
Shareholders shall defend, indemnify, save and keep harmless IBBD and its
affiliates, directors, officers, agents, attorneys, accountants, or
representatives and their respective successors and permitted assigns (the “IBBD
Indemnitees”), against and from all liability, demands, claims, actions or
causes of action, assessments, losses, fines, penalties, costs, damages and
expenses, including reasonable attorneys’ fees (collectively, the “Damages”)
sustained or incurred by any of the IBBD Indemnitees as a result of or arising
out of or relating to:

(a)

Any inaccuracy in a representation or breach of a warranty made by CTC or CTC
Shareholders in this Agreement or in any of the Transaction Documents delivered
to IBBD in connection with this Agreement; or

(b)

The failure of CTC or the CTC Shareholders to comply with, or the breach by them
of, any of the covenants contained in this Agreement or in any document or
instrument delivered to IBBD in connection with this Agreement; or

(c)

Any CTC or CTC Shareholder liability except to the extent that any such
liability is expressly assumed by IBBD pursuant to this Agreement.

9.2

Indemnification Covenants of IBBD

Subject to the limitations set forth in this Section 9, IBBD shall defend,
indemnify, save and keep harmless CTC and the CTC Shareholders and their
affiliates, directors, officers, agents, attorneys, accountants, or
representatives and their respective successors, estates and permitted assigns
(the “CTC Indemnitees”), against and from all liability, demands, claims,
actions or causes of action, assessments, losses, fines, penalties, costs,
damages and expenses, including reasonable attorneys’ fees (collectively, the
“Damages”) sustained or incurred by any of the CTC Indemnitees as a result of or
arising out of or relating to:

(a)

Any inaccuracy in a representation or breach of a warranty made by IBBD in this
Agreement or in any of the Transaction Documents delivered to IBBD in connection
with this Agreement; or

(b)

The failure of IBBD to comply with, or the breach by them of, any of the
covenants contained in this Agreement or in any document or instrument delivered
to CTC or the CTC Shareholders in connection with this Agreement.

9.3

Method of Asserting Claims

For purposes of this Section 8.3, the following terms shall be defined as
follows:

(a)

“Claims” shall mean all claims asserted pursuant to this Section 8, whether or
not arising as a result of a Third Party Claim.

(b)

“Indemnified Person” shall mean any IBBD Indemnitee or any CTC Indemnitee, as
the context requires.

(c)

“Indemnifying Person” shall mean any person obligated to indemnify an
Indemnified Person pursuant to this Section 8, as the context requires.

(d)

“Third Party Claims” shall mean any Claim asserted by any Person not a party to
this Agreement, asserting that an Indemnified Person is liable for monetary or
other obligations which may constitute or result in Damages for which such
Indemnified Person may be entitled to indemnification pursuant to this Section
8.

(e)

All Claims shall be made in writing and shall set forth with reasonable
specificity the facts and circumstances of the Claim, as well as the basis upon
which indemnification pursuant to this Section 8 is sought.  Notwithstanding the
foregoing, no delay or failure by any Indemnified Person to provide notification
of any Claim shall preclude any Indemnified Person from recovering for Damages
pursuant to this Section 8, except to the extent that such delay or failure
materially compromises the rights of any Indemnifying Person under this Section
8.

(f)

Within ten (10) days after receipt by an Indemnifying Person of any notification
of a Claim, the Indemnifying Person may, upon written notice thereof to the
Indemnified Person, assume (at the Indemnifying Person’s expense) control of the
defense of such action, suit or proceeding with counsel reasonably satisfactory
to the Indemnified Person, provided the Indemnifying Person acknowledges in
writing to the Indemnified Person that any Damages that may be assessed against
the Indemnified Person in connection with such action, suit or proceeding
constitute Damages for which the Indemnified Person shall be entitled to
indemnification pursuant to this Section 8.  If the Indemnifying Person does not
so assume control of such defense, the Indemnified Person shall control such
defense, but in so doing shall not waive or limit its right to recover under
this Section 14 for any Damages that may be assessed against the Indemnified
Person in connection with such action, suit or proceeding.  The party not
controlling such defense may participate therein at its own expense; provided
that if the Indemnifying Person assumes control of such defense, and the
Indemnified Person has been advised in writing by outside legal counsel that
under the applicable standards of professional conduct, the Indemnifying Person
and the Indemnified Person may not be represented by the same counsel with
respect to such action, suit or proceeding, the reasonable fees and expenses of
one law firm for the Indemnified Person shall be paid by the Indemnifying
Person.  The party controlling such defense shall keep the other party advised
of the status of such action, suit or proceeding and the defense thereof and
shall consider in good faith recommendations made by the other party with
respect thereto.  The Indemnified Person shall not agree to any settlement of
such action, suit or proceeding without the prior written consent of the
Indemnifying Person, which (with respect to an action, suit or proceeding as to
which the Indemnifying Person has not elected to assume control of the defense)
shall not be unreasonably withheld, conditioned or delayed.  The Indemnifying
Person shall not agree to any settlement of such action, suit or proceeding
without the prior written consent of the Indemnified Person, which shall not be
unreasonably withheld, conditioned or delayed so long as the settlement includes
a complete release of the Indemnified Person from all liability and does not
contain or contemplate any payment by, or injunctive or other equitable relief
binding upon, the Indemnified Person.




ARTICLE X - GENERAL

10.1

Expenses

Whether or not the transactions contemplated by this Agreement are consummated,
each party shall each pay its own fees and expenses for the negotiation,
preparation and carrying out of this Agreement and the other Transaction
Documents (including legal and accounting fees and expenses); provided, however,
that, should any action be brought hereunder, the attorneys' fees and expenses
of the prevailing party shall be paid by the other party to such action.

10.2

Consequential Damages

No party shall be liable to the other parties for any special, indirect,
incidental or consequential damages resulting from any breach of this Agreement.

10.3

Assignment

This Agreement shall not be assigned by operation of law or otherwise, except
that IBBD may assign all or any of its rights and obligations to any of its
Affiliates.  In the event of any such permitted assignment, IBBD shall guarantee
the performance of such obligations by such assignee.

10.4

Notices

Unless otherwise provided, any notice under this Agreement shall be given in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified, (b) upon confirmation of receipt by fax by the party to be
notified, (c) one (1) business day after deposit with a reputable overnight
courier, prepaid for overnight delivery and addressed as set forth below, or
(d) three (3) days after deposit with the U.S. Post Office, postage prepaid,
registered or certified with return receipt requested and addressed to the party
to be notified at the address indicated for such party below, or at such other
address as such party may designate by advance written notice to the other
parties given in the foregoing manner.




TO IBBD:

iBroadband, Inc.

c/o Matthew Hutchins, President & CEO

14286 Gillis Road

Dallas, TX 75244

  

TO CTC:

Computers & Tele-Comm, Inc.

1307 S. Sterling Avenue

Indepedence, MO 64052

TO THE CTC SHAREHOLDERS:




At their respective addresses listed on Schedule 3.3







10.5

Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF
TEXAS, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.  THE FORUM FOR CONTESTS
OF THIS AGREEMENT SHALL ONLY BE IN DALLAS COUNTY, TEXAS.

10.6

Successors and Assigns

The terms and conditions of this Agreement shall inure to the benefit of and be
binding on the respective successors and assigns of the parties.

10.7

Severability

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision shall be excluded from this Agreement, and the
balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

10.8

Entire Agreement; Counterparts

This Agreement and the Transaction Documents constitutes the entire agreement
among the parties with respect to this subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, among the parties with
respect to this subject matter.  This Agreement may be executed in two or more
counterparts, which taken together shall constitute one instrument.




[SIGNATURE PAGES FOLLOW]















IN WITNESS WHEREOF, the parties hereto have entered into and signed this
Agreement as of the date and year first above written.




IBROADBAND, INC.




By: _________________________

 Name:  Matthew Hutchins

Title:     President and CEO







COMPUTERS & TELE-COMM, INC.




By: ____________________________

Name:  Graeme Gibson

Title:     President and CEO







CTC SHAREHOLDERS




By: _________________________

Graeme Gibson







By: __________________________

Gail Simmons







By: __________________________

Bruce Barksdale







By: __________________________

Martin Barksdale







By: ___________________________

Larry Levin







By:____________________________

Michael Jay Ryce













By:_______________________________

 Dan McCormick, Marketing Mechanics, LLC







By: _______________________________

John H. Bonding







By: ___________________________

Leonard Milholland







By: ____________________________

Tom S. Loomis III







By __________________________

Arthur D. Graham





















Exhibit 5.4




STOCK POWER




FOR VALUE RECEIVED, __________________________, hereby sells, assigns and
transfers unto ______________________, ___________________________________
(_______________) shares of Common Stock of. Computers & TeleComm, Inc.,
standing in its name on the books of said Computers & TeleComm, Inc.,
represented by Certificate No. __________, and does hereby irrevocably
constitute and appoint ______________________ as attorney in fact to transfer
the said stock on the books of Computers & TeleComm, Inc. with full power of
substitution in the premises.

Dated: ___________.




[SHAREHOLDER]







By:  ________________________________

Name:

Title:




By:  ________________________________

Name:

Title:

























